DISMISS; and Opinion Filed October 21, 2014.




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                             –––––––––––––––––––––––––––
                                  No. 05-13-01041-CR
                                  No. 05-13-01042-CR
                                  No. 05-13-01043-CR
                             ––––––––––––––––––––––––––-
                              ANTHONY HILL, Appellant
                                           V.
                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
              Trial Court Cause Nos. F12-53911-V, F12-53671-V, F12-54044-V

                           MEMORANDUM OPINION
                       Before Justices O’Neill, Lang-Miers, and Brown
                               Opinion by Justice Lang-Miers
       Appellant has filed a motion in compliance with Texas Rules of Appellate Procedure

42.2(a) asking that we dismiss his appeals. Accordingly, we dismiss the appeals. TEX. R. APP.

P. 42.2(a).




                                                /Elizabeth Lang-Miers/
                                                ELIZABETH LANG-MIERS
                                                JUSTICE

Do Not Publish
TEX. R. APP. P. 47

131041F.U05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ANTHONY HILL, Appellant                            On Appeal from the 292nd Judicial District
                                                   Court, Dallas County, Texas
No. 05-13-01041-CR        V.                       Trial Court Cause No. F12-53911-V.
                                                   Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                       Justices O’Neill and Brown participating.

       Based on the Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 21st day of October, 2014.




                                             –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ANTHONY HILL, Appellant                            On Appeal from the 292nd Judicial District
                                                   Court, Dallas County, Texas
No. 05-13-01042-CR        V.                       Trial Court Cause No. F12-53671-V.
                                                   Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                       Justices O’Neill and Brown participating.

       Based on the Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 21st day of October, 2014.




                                             –3–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ANTHONY HILL, Appellant                            On Appeal from the 292nd Judicial District
                                                   Court, Dallas County, Texas
No. 05-13-01043-CR        V.                       Trial Court Cause No. F12-54044-V.
                                                   Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                       Justices O’Neill and Brown participating.

       Based on the Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 21st day of October, 2014.




                                             –4–